Citation Nr: 1223616	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  06-06 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to a compensable evaluation for right wrist carpal tunnel syndrome. 

2.  Entitlement to a compensable evaluation for left wrist carpal tunnel syndrome. 

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to September 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2004 RO decision, which continued separate noncompensable evaluations for the Veteran's service-connected carpal tunnel syndrome of the right wrist and carpal tunnel syndrome of the left wrist.  These issues were remanded by the Board in July 2008 for further development.  

In July 2009, the Board denied the Veteran's claims for separate compensable evaluations for service-connected left wrist carpal tunnel syndrome and service-connected right wrist carpal tunnel syndrome.  The Veteran appealed the Board's decision with respect to these issues to the United States Court of Appeals for Veterans Claims (Court).  In July 2011, the Court issued a Memorandum Decision setting aside the Board's July 2009 decision and remanding the issues for readjudication.  The appeal has been returned to the Board for action consistent with the Memorandum Decision.

In reviewing the Veteran's appeal for increased ratings, the Board has not overlooked the holding of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for TDIU when the appellant claims he is unable to work due to a service connected disability).  The Board notes that the Veteran indicated in an August 2003 statement that he has been turned down by employers due his service-connected disabilities of the neck, wrists, shoulder, and back.  Therefore, in light of this assertion and in consideration of Rice, the Board finds that the issue of entitlement to TDIU must be considered as being on appeal before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

After a thorough review of the Veteran's file, the Board has determined that additional development is necessary prior to the adjudication of these claims. 

The Board notes that the Veteran was provided medical examinations for his carpal tunnel syndrome of the right and left wrists most recently in July 2003 and March 2005.  These issues were remanded in July 2008 in order to afford the Veteran a more current VA examination.  However, an October 2008 report of contact reflects that the Veteran had previously called to cancel this examination.  In the Appellant's Initial Brief to the Court, the Veteran's representative argued that the Veteran submitted a Statement in Support of Claim in October 2008, in which he stated that he informed the RO that he was unable to report for the examination on the date for which the VA Medical Center (VAMC) scheduled it and asked that it be rescheduled.  The Board finds no evidence of such a statement in the Veteran's file.  

Nevertheless, in light of the holding and instructions in the Memorandum Decision of the Court, the Board will remand this issue in order to afford the Veteran a new VA examination to determine the current severity of his service-connected carpal tunnel syndrome of the right wrist and carpal tunnel syndrome of the left wrist.  

Further, as the claim for entitlement to TDIU is now also on appeal before the Board, a medical opinion should be obtained as to whether the Veteran is precluded by reason of any of his service-connected disabilities from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.

The RO should also provide the Veteran with a notice letter detailing the requirements for establishing entitlement to TDIU, as he has not been provided with such.

Additionally, the RO should take this opportunity to obtain any recent relevant treatment records that have not yet been associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  In particular, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.

2. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any medical records relating to his carpal tunnel syndrome of the right and left wrists that have not yet been associated with the claims file.  The RO should also invite the Veteran to submit any pertinent evidence in his possession, and explain the type of evidence that is his ultimate responsibility to submit.  Associate any records received, including negative responses, with the claims file.

3. Schedule the Veteran for appropriate orthopedic and neurological VA examinations to determine the current severity of his service-connected carpal tunnel syndrome of the right and left wrists.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

4. Schedule the Veteran for an appropriate VA examination for his claim for entitlement to TDIU.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  The examiner should elicit a history from the Veteran regarding his recent employment and examine the Veteran thoroughly.  After reviewing the file, noting the Veteran's reported history, and examining the Veteran, the examiner should render an opinion as to whether the Veteran is precluded solely by reason of his service-connected disabilities from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  The examiner is advised that only symptoms related to the Veteran's service-connected major depressive disorder with bulimia; degenerative disc disease L1-2; impingement syndrome of the right shoulder; degenerative joint disease, C5-6 and C6-7; bilateral pes planus; fracture of the right second metatarsal; septorhinoplasty times 3, status post nasal fracture; carpal tunnel syndrome of the right wrist; and carpal tunnel syndrome of the left wrist should be considered in determining whether the Veteran is precluded from obtaining and maintaining employment.  Symptoms related to nonservice-connected disabilities should not be considered in this determination.  The examiner should provide a complete rationale for any opinions provided.

5. Then, the RO/AMC should readjudicate the claims.  In particular, the RO should review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC) was issued.  If the benefits sought remain denied, the Veteran and his representative should be provided a SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


